            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 207 MR WCM

CROSSET COMPANY, LLC,              )
                                   )
           Plaintiff,              )
v.                                 )                         ORDER
                                   )
MOUNTAIN FOOD PRODUCTS, LLC )
and RONALD AINSPAN,                )
                                   )
           Defendants.             )
__________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 3) filed by Elizabeth Tramm Dechant. The Motion

indicates that Ms. Dechant, a member in good standing of the Bar of this Court,

is local counsel for Plaintiff Crosset Company, LLC, and that she seeks the

admission of Eric Michael Kyser, who the Motion represents as being a

member in good standing of the Bar of the State of Ohio. It further appears

that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 3) and ADMITS Eric

Michael Kyser to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                 Signed: August 4, 2020




      Case 1:20-cv-00207-MR-WCM Document 5 Filed 08/04/20 Page 1 of 1
